Citation Nr: 0104847	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-21 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of a debt of $4,236.50 
stemming from the overpayment of VA compensation.  


ATTORNEY FOR THE BOARD

D. L. Wight


INTRODUCTION

The veteran served on active duty from November 1968 to July 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the Committee 
on Waivers and Compromises (COWC) of the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that a timely request for waiver 
had not been submitted.


FINDINGS OF FACT

1.  The veteran received, without delay, a letter dated 
December 26, 1997, notifying him of his overpayment and his 
right to request waiver of the overpayment within 180 days.

2.  The veteran's request for waiver was not received until 
November 1998, more than 180 days after notification.


CONCLUSION OF LAW

A timely request for waiver of recovery of overpayment of VA 
disability benefits was not filed by the veteran. 38 U.S.C.A. 
§ 5302(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 1.963(b), 
3.1(q) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that a request for waiver of recovery of 
indebtedness shall only be considered if made within 180 days 
following the date of a notice of indebtedness issued after 
April 1, 1983, by VA to the debtor.  The 180 day period may 
be extended if the individual requesting waiver demonstrates 
that as a result of error either by VA, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180 day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. § 1.963 
(2000).

The Board notes that where, as in the present case, VA mails 
a notice, there is a presumption of the regularity of the 
administrative process.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994).

The Board notes that the claims folder contains a signed, 
written certification, from the management of the Debt 
Management Center (DMC) of the VBA.  This certification 
verifies that on December 26, 1998, VA dispatched the initial 
notice of indebtedness and the right to request waiver to the 
debtor.  The veteran was informed of an overpayment in VA 
compensation in the amount of $4,236.50.  The information 
from DMC includes a printout of the screen from the 
Centralized Accounts Receivable Online System (CAROLS) that 
indicates that date of dispatch of the DMC's initial notice 
to the debtor, and a statement that explains the details of 
the screen printout.  In addition, DMC has provided a copy of 
the type of the form letter sent to the debtor.  These items 
are a part of the permanent record, in accordance with OF 
Bulletin 99.GC1.04 (May 14, 1999). 

In November 1998, the veteran submitted a copy of a financial 
status report that contains a statement requesting that VA 
"pardon my debt."  This request was accepted as a formal 
request for a waiver.  A decision of the Committee on Waivers 
and Compromises (COWC) denied a waiver of recovery of 
overpayment in a decision of December 1998. 

The November 1998 correspondence is the first communication 
from the veteran, which could be construed as a request for a 
waiver of recovery of overpayment.  The evidence does not 
show that the veteran requested an overpayment of his debt 
prior to November 1998.  As the law requires that a request 
for waiver of indebtedness shall be made within 180 days 
following the date of notice of said indebtedness.  
Accordingly, the Board concludes that the veteran's request 
for waiver of recovery of an overpayment of $4,236.50 was 
untimely.

In finding that the veteran's waiver request was untimely, 
the Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the timeliness of a 
claim is a threshold matter.  If the claim is untimely, VA 
has no jurisdiction to consider the claim on the merits.  
Thompson v. Brown, 6 Vet. App. 436, 438 (1994).  In Sabonis 
v. Brown, 6 Vet. App. 426 (1994), the Court noted that in 
cases where the law and not the evidence is dispositive, as 
is the case here, a claim should be denied or an appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Accordingly, as the 
veteran's request for a waiver of recovery of an overpayment 
of VA disability benefits was not timely filed, his claim 
must be denied.


ORDER

The veteran's request for waiver of recovery of an 
overpayment of VA disability compensation was not timely 
filed and the appeal is denied.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

